Citation Nr: 0529967	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-11 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
fibromyositis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 20 percent for fibromyositis of the lumbosacral spine.  
The veteran requests a higher rating.

In October 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in October 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.

2.  For the period September 27, 2001, to September 25, 2003, 
the veteran's fibromyositis of the lumbosacral spine 
manifested with severe limitation of motion and muscle spasm.

3.  For the period commencing September 26, 2003, the 
veteran's fibromyositis of the lumbosacral spine manifested 
with muscle spasm; painful motion; severe limitation of 
motion; forward flexion to 45 degrees; extension to five 
degrees; right lateral flexion to 20 degrees; left lateral 
flexion to 20 degrees; right rotation to 20 degrees and left 
rotation to 20 degrees.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for 
fibromyositis of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in September 2001, after the enactment of the VCAA.  

RO letters dated in November 2001 and March 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the November 2001 letter, dated 
before the adjudication of the claim, VA notified the veteran 
of his responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  In the March 2004 
letter, dated after the original adjudication of the claim, 
VA suggested that the veteran submit any evidence in his 
possession that pertained to his claim.  By this letter, the 
veteran was notified of which portion of the evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the June 2002 statement of the case and January 
2003, June 2005, and August 2005 supplemental statements of 
the case provided guidance regarding the evidence necessary 
to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In September 1970, the RO granted the veteran service 
connection for fibromyositis of the lumbosacral muscles with 
a noncompensable evaluation, effective April 1970.  In June 
2001, the RO increased the veteran's evaluation to 20 
percent, effective August 2000.

In September 2001, the veteran submitted a claim for an 
evaluation in excess of 20 percent for his fibromyositis.

In a February 2002 VA outpatient medical record, it shows 
that the veteran had limited range of motion of the low back, 
his muscle tone was adequate, and there were no deformities.

A March 2002 VA magnetic resonance imaging (MRI) of the spine 
showed that the veteran had degenerative disc disease, 
thoracolumbar scoliosis, and small central and right-sided 
disc herniation of L5-S1.  He also had minimal bulging 
annulus at the L1-2, L2-3, L3-4, and L4-5, and a congenitally 
small spinal canal.  There was narrowing of neural foramina 
at L3-4, L4-5, and L5-S1.

In the veteran's July 2002 substantive appeal, he argued that 
he had continuous back pain.  He had been treated with no 
results.  He was not able to perform his regular daily 
activities and believed that his condition warranted a 60 
percent evaluation.

Effective August 2002, the veteran was awarded Social 
Security Administration (SSA) disability benefits.  The award 
was based primarily on the veteran's affective disorders, and 
secondarily on his back disorders.   

In November 2002, the veteran underwent a VA examination for 
his spine.  He reported a severe low back pain with radiation 
to the right leg anterior and posterior aspect up to the 
ankle.  He reported constant numbness of the left leg and 
felt like a liquid sensation going to the leg down to the 
ankle.  He had no fecal or urinary incontinence.  He stated 
that he did not visit the emergency room in the past year 
because of the pain.  He did visit the VA primary care clinic 
on several occasions because of his low back pain.  
Precipitating factors for the pain were sweeping, mopping, 
washing dishes, extensive standing and cooking.  An 
alleviating factor was to sit for 15 to 30 minutes.  He had 
no surgeries to the lumbar spine.  The veteran had been 
unemployed since January 2000.  His low back disability 
affected his daily activities because he could not dance, 
play basketball, or have intercourse.  Physical examination 
revealed a range of motion of the lumbar spine in flexion 
that was limited to 60 degrees.  Extension was limited to 15 
degrees.  Bilateral lateral flexion was to 35 degrees and 
bilateral rotation was to 30 degrees.  The examiner noted 
that the veteran was not doing his full effort while 
performing the range of motion tests.  There was no palpable 
lumbosacral spasm.  There was no weakness of the legs with 
normal muscle strength.  There was no tenderness to palpation 
on the lumbar paravertebral muscles.  There were no findings 
of postural abnormalities of the back or fixed deformities.  
The veteran was able to walk unassisted with a cane.  He had 
a slow guarded gait.  He had a 3 cm. muscle atrophy of the 
left thigh at 15 cm. suprapatellar area.  He had a negative 
straight leg raising bilaterally.  Knee jerks and ankle jerks 
were attempted but not reported.  The diagnoses were 
fibromyositis of the lumbosacral area and L4-L5, L5-S1 
bulging disc with spinal canal stenosis by VA exam and MRI of 
October 1993.  The examiner opined that the L4-L5, L5-S1 
bulging disc with spinal canal stenosis was not secondary to 
the veteran's service-connected lumbosacral spine condition.

Private medical records from R.D.P., M.D., dated from April 
2003 to July 2003 were submitted.  The April 2003 medical 
record noted that the veteran had moderate limitation of the 
lumbosacral spine; however, the limitation of motion was not 
defined in degrees.  MRI of the lumbosacral spine showed 
moderate degenerative lumbosacral changes.  July 2003 medical 
records show that the veteran had bulging L1-L5 discs and 
right herniated nucleus pulposus at L5-S1.  The veteran also 
had muscle spasm in the lumbar spine and no lack of 
coordination or weakness.

An August 2003 private examination report from W.M., M.D. 
shows that the veteran had a range of motion in the lumbar 
spine in flexion limited to 30 degrees, and a full range of 
motion in bilateral lateral flexion.  The diagnoses were 
lumbar muscle spasm, compressure fracture of L1, and lumbar 
levoscoliosis (by X-ray).

In an October 2004 letter, E.R., M.D., a private physician, 
stated that the veteran had been complaining of severe low 
back pain with derangement of motion in his lower 
extremities, severe spasm and numbness.  In 1996, the veteran 
began having bowel movement complaints, chronic constipation, 
and voiding difficulty secondary to his spine condition.

In February 2005, the veteran underwent a VA examination.  
The veteran complained of a constant low back pain with 
radiation to the whole spine including the neck, associated 
with numbness, cramps, and pain on the ankles.  He also 
reported pain in the plantar aspect of the feet and ankles.  
There was no history of incontinence.  The veteran reported 
having to go to the emergency room and was treated with 
several injections at the VA medical center.  He had gone on 
several occasions to primary care clinics and was treated 
with injections and medications there as well.  The veteran 
could not walk unaided.  He used a cane constantly for 
ambulation.  He was using a thoracolumbar orthosis.  He could 
only walk for 10 to 15 minutes without a cane.  The veteran 
had two falls during the last year.  He was able to eat 
independently; however, he needed help from his wife for 
bathing, rooming, toileting, and dressing when he had acute 
pain.  He could not play billiards, dance or exercise.  He 
could drive five to six minutes and most of the driving was 
done by his wife.

Physical examination revealed a range of motion of the lumbar 
spine in flexion limited to 45 degrees.  Extension was 
limited to 5 degrees.  Bilateral lateral flexion was limited 
to 20 degrees and bilateral rotation was limited to 20 
degrees.  The examiner noted painful motion while examining 
the veteran.  The examiner could not state whether the 
veteran was additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive motion because the 
veteran was in high risk of falling.  There was painful 
motion observed.  There was palpable lumbar spasm.  There was 
no weakness of the legs with normal muscle strength.  There 
was tenderness to palpation in the lumbar area.  There were 
no postural abnormalities of the back or any fixed 
deformities.  Neurological examination revealed that the 
veteran had diminished pinprick and smooth sensation on the 
right and left L3-L4, right L5-S1 dermatomes of the leg.  
There was no muscle atrophy of lower extremities.  There was 
normal muscle tone and strength in the lower extremities.  
Patellar reflexes were normal bilaterally and Achilles 
reflexes were +1 bilaterally.  There was positive straight 
leg raising and Lasegue's sign on the right leg and negative 
straight leg raising and Lasegue's sign on the left leg.  The 
veteran had not been issued a medical certificate for strict 
bedrest by a physician during the last year.  The veteran 
alleged that he was told by his primary care provider to rest 
most of the time until the pain subsided.  The diagnosis was 
fibromyositis of the lumbosacral spine.  The examiner noted 
that when the veteran entered the examiner's office, he had 
his cane hanging from his forearm.  When the veteran left the 
office, he was using the cane.

A July 2005 letter from a private physician, D.L., M.D., 
showed that the veteran was diagnosed with lumbosacral 
discogenic disease with foraminal stenosis and myofascial 
pain syndrome.  D.L., M.D. stated that these conditions were 
degenerative, progressive and permanent in nature.  He 
recommended that an impairment rating score should be 
obtained and a functional capacity evaluation should be 
conducted.

In July 2005, the RO received the veteran's Social Security 
Administration (SSA) records.  Included in the records was a 
September 2001 VA outpatient medical record that shows the 
veteran had chronic low back pain secondary to bulging discs.  
The veteran complained of generalized back pain.  Physical 
examination revealed tenderness in several points of the 
back.  There was no edema and muscle stretch reflexes were 
normal.  A February 2002 VA outpatient medical record shows 
that the veteran had thoracolumbar scoliosis, degenerative 
joint disease of the spine, L1-L5 bulging disc and L5-S1 
right central herniated nucleus pulposus.  An August 2003 
private X-ray of the lumbar spine, conducted by N.M., M.D., 
shows that the veteran had compression fractures at L1, 
osteophytes, preserved disc spaces, straightening compatible 
with muscle spasm, and levoscoliosis.

In an August 2005 statement, the veteran requested that the 
impairment rating score be obtained and the functional 
capacity evaluation be conducted that were recommended by the 
July 2005 private physician, D.L., M.D.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  However, if the 
revised version is more favorable, the retroactive reach of 
that regulation can be no earlier than the effective date of 
the change, and the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000 (2000).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
(prior to September 23, 2003)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
Rating
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).


 
 
 

38 C.F.R. § 4.71, Plate V (2005)
The veteran is service connected for fibromyositis of the 
lumbosacral spine.  In addition to fibromyositis, he is also 
diagnosed with bulging discs at L4-L5 and L5-S1.  However, 
the November 2002 VA examiner opined that the veteran's 
bulging discs were not related to his service-connected 
fibromyositis.  Therefore, the Board will not consider the 
symptoms related to the veteran's bulging discs at L4-L5 and 
L5-S1, which include neurological symptoms radiating to the 
lower extremities.  In addition, it is not necessary for the 
Board to consider the rating criteria for intervertebral disc 
syndrome found in 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
because the veteran's disc syndrome is not related to his 
service-connected low back disability.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

Using the criteria for disabilities of the spine in effect 
prior to September 26, 2003, the Board finds that the 
veteran's fibromyositis of the lumbosacral spine warrants a 
40 percent evaluation.  As such, the Board notes that in 
November 2002, the veteran's flexion of the lumbar spine was 
limited to 60 degrees and extension of the lumbar spine was 
limited to 15 degrees.  In August 2003, the veteran's flexion 
of the lumbar spine was limited to 30 degrees and he was 
found to have lumbar muscle spasm.  In February 2005, the 
veteran's flexion was limited to 45 degrees and extension was 
limited to five degrees.  He was noted to have painful motion 
and lumbar spasm.  The examiner noted that he could not 
perform tests using repetitive motion because he was afraid 
the veteran would fall.  Further, the veteran required use of 
a cane after performing tests for the physical examination.  
The Board finds that the veteran's limitation of motion of 
the lumbar spine is severe because he is not able to perform 
repetitive motion testing without the fear of falling and the 
limitation of motion of his lumbar spine has increased in 
severity to a point where it is limited to 30 degrees in 
flexion according to his medical records.  Therefore, the 
veteran's fibromyositis of the lumbosacral spine warrants a 
40 percent evaluation according to the rating criteria for 
limitation of motion of the lumbar spine in effect prior to 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The rating criteria for disabilities of the spine were 
amended in September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  Using the amended rating criteria 
for the veteran's disability effective September 26, 2003 
would yield a rating of 20 percent.  In this regard, the 
Board notes that the veteran's range of motion in flexion, 
according to the February 2005 VA examination report, was 
limited to 45 degrees and the combined range of motion of the 
lumbar spine was limited to 130 degrees.  According to the 
rating criteria, the veteran's fibromyositis of the 
lumbosacral spine would warrant a 20 percent evaluation 
because his forward flexion was greater than 30 degrees and 
less than 60 degrees.  As the rating criteria in effect prior 
to September 26, 2003 yields a higher rating of 40 percent, 
the Board finds that this rating criteria should be used to 
evaluate the veteran's lumbosacral spine disability and a 40 
percent evaluation is warranted.

A rating in excess of 40 percent for the veteran's 
lumbosacral spine disability is not warranted using either 
the rating criteria in effect prior to September 26, 2003 or 
the amended criteria because the veteran was not found to 
have ankylosis of the lumbar spine.  As such, the November 
2002 VA examiner and February 2005 VA examiner noted that the 
there were no findings of postural abnormalities of the back 
or fixed deformities.  Therefore, an evaluation in excess of 
40 percent is not warranted.

Finally, the Board notes that the veteran requested that an 
impairment rating score be obtained and a functional capacity 
evaluation be conducted as suggested by the July 2005 private 
physician, D.C., M.D.  Although this private physician 
suggested that these tests be performed to determine the 
veteran's overall disability, the Board finds that the 
medical evidence currently of record is adequate to rate the 
thoracolumbar spine disability according to the rating 
criteria for the disabilities of the lumbar spine.  
Therefore, these tests are not necessary to determine the 
proper evaluation for the veteran's lumbosacral spine 
disability.




ORDER

Entitlement to an evaluation of 40 percent, and no more, for 
the veteran's fibromyositis of the lumbosacral spine is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


